Citation Nr: 1108161	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for residuals of a groin injury, including varicocele and orchialgia, on an extraschedular basis.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2009 decision, the Board granted a schedular rating of 30 percent for the residuals of a groin injury, including varicocele and orchialgia.  Also, the Board determined that a referral for consideration of an extraschedular rating for the residuals of a groin injury to the Under Secretary for Benefits or the Director of the Compensation and Pension Service was warranted, and remanded that claim to the RO for additional development.  The Board also remanded the claim of service connection for a psychiatric disorder, which the RO subsequently granted in a January 2010 rating decision so that the issue is no longer in appellate status.  

In January 2010, the RO referred the case to the Director of the Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's service-connected residuals of a groin injury, and in June 2010 the Director found that an extraschedular rating was not warranted.

As the development requested in the October 2009 remand has been completed, no further action is necessary to comply with the Board's remand directive relevant to the issue of a higher rating for residuals of a groin injury.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The manifestations of the residuals of a groin injury, including varicocele and orchialgia, were not wholly encompassed by the schedular criteria, and the criteria were shown to be inadequate; the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment.    

2.  In assigning an extraschedular rating for the residuals of a groin injury, including varicocele and orchialgia, the maximum rating available for injury to the ilio-inguinal nerve resulting in severe impairment is an appropriate guide to describe that level of the Veteran's severe orchialgia and his functional impairment due to groin discomfort which was not contemplated in the schedular criteria.   


CONCLUSION OF LAW

The criteria for an extraschedular disability rating of 10 percent for residuals of a groin injury, including varicocele and orchialgia, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, dated in November 2004 and in April 2009.  The Veteran was notified of the type of evidence needed to substantiate the claim for a higher rating for his residuals of a groin injury, namely, evidence to show that the disability was worse and the effect of the worsening on his employment and daily life.  



The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the rating decision in July 2009 and by the supplemental statements of the case, dated in May 2005, February 2006, July 2007, March 2009, and December 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran has not identified any available evidence for consideration in his appeal.






Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in September 2003 and March 2009.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2009 decision, the Board granted a schedular rating of 30 percent for the Veteran's groin injury residuals, to include varicocele and orchialgia, by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7525, for chronic epididymo-orchitis that is rated as urinary tract infection without evidence of poor renal functioning.  The RO effectuated the Board decision in a rating decision of November 2009.  

Ordinarily, VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  





A higher rating under the pertinent schedular criteria of Diagnostic Code 7525 is not available, absent poor renal function, for the Veteran's groin injury residuals, as discussed by the Board in its October 2009 decision.  However, the record in this case does contain evidence that the groin injury residuals, particularly the severe level of orchiodynia, had, in the words of a VA examiner in March 2009, made the Veteran "unemployable at any physical employment."  The examination report further notes that the Veteran was unemployed and had not found work that could be done without a lot of testicular pain.  

The Board in its October 2009 decision found that this evidence was sufficient to establish a marked interference with employment not adequately contemplated in the schedular criteria for groin impairment.  The Board, however, could not make a determination as to an extraschedular evaluation in the first instance, pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Thus, the case was referred to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's residuals of a groin injury.  The Director determined in June 2010 that an extraschedular evaluation for the groin injury residuals including varicocele and orchialgia was not warranted.  

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review.  

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension Service determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim").  



Although not specifically cited in the prior Board determination in October 2009, the Court has provided a sequential three-step analysis for determining whether a veteran is entitled to have his case referred for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then step two is to determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

As noted, the Board in October 2009 referred the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, thereby determining that the evidence in this case demonstrated such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of a groin injury was inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board essentially found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology.  







Stated another way, the manifestations of the Veteran's groin injury residuals and associated impairment were not wholly encompassed by the schedular criteria, and those criteria were shown to be inadequate.  The Board moreover found that other factors such as marked interference with employment was attributable to the groin injury residuals.  Notwithstanding the Compensation and Pension Service Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.  

In a careful review, the Board notes that this case is unique in that the Veteran's groin injury residuals are evaluated by analogy, meaning that where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In circumstances where a disability is rated by analogy, it is quite possible that the criteria for a closely related injury would not contemplate all the symptomatology for the disability that is not listed in the Rating Schedule.  

The Veteran's disability is manifested chiefly by chronic severe testicular pain (sometimes characterized as groin pain), for which he is on a pain medication regimen.  VA examination reports of September 2003 and March 2009, VA outpatient records such as those in February 2004, and a private physician's report in March 2003 show that constant testicular pain was a primary complaint of the Veteran.  Other symptoms included numbness, decreased sensation, and a pins-and-needles sensation in the scrotal area.  The Veteran was evaluated by analogy under Diagnostic Code 7525 at the maximum rating (30 percent), absent renal dysfunction which was not shown in this case.  The criteria of Diagnostic Code 7525 was deemed to be the most appropriate under which to evaluate the Veteran's disability, despite the fact that he did not have a specific diagnosis of epididymo-orchitis.  






Under Diagnostic Code 7525, the disability is rated as a urinary tract infection, and the criteria for a 30 percent rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalizations and/or requiring continuous intensive management.  The Board in October 2009 found that the Veteran's disability picture approximated the criteria of a 30 percent rating because of the requirement for intensive management.  

The Veteran's disability is also manifested by certain neurological symptoms other than pain, and it is arguable whether these symptoms are adequately contemplated in the rating criteria.  More importantly, it is arguable whether the criteria of Diagnostic Code 7525 adequately contemplate the effect of the Veteran's symptoms, namely, great discomfort while riding in a vehicle, walking, or any physical activity, such as was noted by a March 2009 VA examiner.  In other words, pain and numbness were described to be of such severity as to essentially prevent physical activity.  As noted by the March 2009 VA examiner, any significant physical activity exacerbated the orchiodynia, and the Veteran was made unemployable at any physical employment.  

The Board is not convinced that the criterion of a need for continuous intensive management, as provided by Diagnostic Code 7525 is intended to incorporate such a disability picture.  It would seem that an individual could undergo intensive management of an infection, disease, or injury, as contemplated by Diagnostic Code 7525, and still not be hampered by the degree of pain/discomfort experienced by the Veteran that caused him to lead what appears to be a largely sedentary existence.  

In light of the foregoing, the Board finds that an extraschedular rating for the residuals of a groin injury to include varicocele and orchialgia is in order.  The next inquiry therefore becomes at what extraschedular rating should the Veteran's groin injury residuals be assigned.  There is no particular guidance for the Board to follow in making this determination.  




Given the location and nature of symptoms of the Veteran's groin injury residuals, the Board finds that the most reasonable and justified course of action is to consider the pertinent criteria for diseases or injuries of the peripheral nerves.  38 C.F.R. § 4.124a.  To that end, the only applicable criteria are found at Diagnostic Code 8530, paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a.  Under Code 8530, the maximum rating allowable is 10 percent, denoting severe to complete paralysis, and such rating serves best to describe that level of the Veteran's severe orchialgia and his functional impairment due to groin discomfort which was not contemplated in the criteria under Code 7525.  

In sum, it is the Board's judgment that the assignment of an extraschedular rating of 10 percent, using injury to the ilio-inguinal nerve resulting in severe impairment under Code 8530 as a guide, is appropriate for the Veteran's groin injury residuals.  

The Board does not find that an extraschedular rating higher than 10 percent is warranted.  There is simply no other diagnostic code that would more appropriately serve as a guide for a higher extraschedular rating.  Should the Veteran argue that his groin injury residuals warrant a maximum 100 percent rating on the basis that they alone result in unemployability, the Board notes that the VA examiner in March 2009 concluded that the Veteran's orchiodynia made him unemployable at any physical employment.  In other words, not all employment was precluded.  Additionally, when the Veteran filed a formal claim for a total disability compensation rating based on individual unemployability due to service-connected disability in December 2010, he did not cite to the groin injury residuals as a reason that he was prevented from securing and maintaining gainful employment.  Instead, he listed many of his other service-connected disabilities.  Indeed, the Veteran has numerous service-connected disabilities, of which three are rated the same or greater than his groin injury disability.  The issue of a total disability rating for compensation based on individual unemployability is addressed further in the remand that follows this decision.  




Accordingly, the Board determines that an extraschedular rating of 10 percent for the Veteran's residuals of a groin injury to include varicocele and orchialgia is warranted.  38 C.F.R. § 3.321(b)(1) (2010).


ORDER

An extraschedular disability rating of 10 percent for residuals of a groin injury, including varicocele and orchialgia, is granted.  


REMAND

In a July 2009 rating decision, the RO denied the claim for a total disability rating for compensation based on individual unemployability.  The Veteran did not appeal the decision.  However, subsequent to the rating decision, additional development of other claims - both increased rating and service connection claims - has resulted in an increase in the Veteran's combined disability rating.  

For instance, the Board in October 2009 granted a higher schedular rating of 30 percent (from 10 percent) for the Veteran's service-connected groin injury residuals.  Moreover, in a January 2010 rating decision, the RO granted service connection and a 50 percent rating for major depression, based in large part on the findings and conclusions of a VA examiner in December 2009.  The result of the additional awards is that the Veteran now has a combined disability rating of 90 percent, effective from February 2009.  

The Veteran in December 2010 submitted VA Form 21-8940, Application For Increased Compensation Based on Unemployability, claiming that many of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.  The RO has not adjudicated this claim.  The Board is remanding this claim, rather than referring it back, to the RO for its development for the reason that the Board finds that it has jurisdiction of that issue.  

Although a formal application for a total disability compensation rating was received in December 2010, a request for such benefits was essentially of record prior to December 2010, during the pendency of the appeal for a higher rating for residuals of a groin injury and for service connection for a psychiatric disorder.  A claim for such benefits was specifically raised in December 2009 by the VA examiner who found the Veteran to be individually unemployable due to multiple service-connected disabilities with severe depression secondary to his chronic pain syndrome; the examiner concluded that the Veteran's chronic pain syndrome was most likely caused by or a result of his multiple service-connected medical disorders of which orchiodynia was one.  

The request for a total disability rating for compensation based on individual unemployability, which was reasonably raised by the record, is not deemed a separate claim for benefits, as it involved the Veteran's application to obtain an appropriate rating for his groin injury.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.  

2.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


